﻿On behalf of the delegation of the United Arab Emirates, I am pleased to extend to the President our congratulations on his election to his office at this forty-second session of the General Assembly. We are convinced that with his ability, wisdom and experience he will fulfil his task with great efficiency and distinction.
I would also like to take this opportunity to express my appreciation and thanks to the outgoing President, Mr. Huroayun Choudhury, for his able leadership and distinguished contributions to the work of the previous session - a session during which the United Nations faced one of its most challenging problems. On this occasion I should like to stress once again our confidence in the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, and our deep appreciation of the steps he has undertaken to bolster the Organization, and also of the efforts and initiatives he has put forth to solve existing problems and disputes through peaceful means.
In his latest report on the work of the Organization, the Secretary-General stated from the outset that greater solidarity among nations had been evident in handling serious problems with global implications throughout the past year. We observed: "This can provide a promising basis for broadened multilateral co-operation and increased effectiveness of the United Nations." (Л/42/1, pt2| While we share this hope and this vision with the Secretary-General, we should like to point out that this year has been characterized by international multilateral actions aimed at settling conflicts through diplomacy or through resort to United Nations organs. We therefore urge that this method be reinforced and that it be given more momentum in order that we may achieve what we all yearn for: international peace and security on the basis of justice, and the attainment of the rights of all people without discrimination.
Far from being new, our call is based on the principles and convictions that guide the foreign policy of our country. Foremost among these is our commitment to the United Nations Charter, our support for the United Nations organs, and our unshakeable belief in the peaceful settlement of conflicts between States.
Our very nature makes our commitment to the Charter even firmer. Being a small developing country, we believe that adherence to the principles of the Charter by all States, especially those which have special international responsibilities, is the only effective guarantee of our security. Because of our experience as a non-permanent member of the Security Council, we cannot but emphasize the need to strengthen the system of collective security and enhance the role of the United Nations, including use of the Security Council on a more regular basis and resort to it for preventive measures. Moreover, we should make use of the Council as a forum for negotiations on outstanding international problems. The Council should also convene at the highest possible level in order to discuss at length, and with fairness and detachment, the causes underlying the United Nations failure to implement the functions provided for in the Charter. These functions embody the essence of international organization, in that they reflect the desire of the international community to have a world in which equality and justice reign supreme, unhampered by war and armed conflicts.
The Iran-Iraq war has entered its eighth year. Far from abating, the war has expanded over the past twelve months or so in a manner that has ramifications not only for the two warring parties but for others also. Military fleets and vessels are as numerous and ubiquitous in the Gulf waters as commercial vessels. If this portends anything, it is the danger that threatens international shipping, and the feeling of fear and tension engendered by the spiralling escalation of the war. The events of the last few days should serve as a stern warning of other battles that may erupt/ with inestimable and uncontrollable results.
This tragic development gave rise to lengthy negotiations and to concerted efforts with a view to containing the ongoing war by pursuing a political settlement. Finally, international efforts bore fruit and the Security Council unanimously adopted resolution 598 (1987). Jointly with other members, notably the non-aligned States, my country participated in the efforts that led to the adoption of that resolution. Not only is the resolution balanced, but it also takes into account .the legitimate interests of the two parties in the conflict. Like the other members of the Security Council and the world in general, we believe that Security Council resolution 598 (1987) outlines an integrated approach to ending the war and settling all outstanding problems between the two warring parties by peaceful means. Furthermore, the resolution represents a unique, historic opportunity for a peaceful and just settlement of the conflict. We strongly urge everyone to take this opportunity.
The Secretary-General's visit to Iran and Iraq, coupled with his tireless efforts and the discussions he had with the two patties, enhanced the hope of a political settlement. Needless to say, we are fully aware of how much needs to be done to achieve the objectives that we all cherish. Although we stress the need for maintaining the unified position of the members of the Security Council, we do not believe that this should be at the expense of the implementation of the resolution. In our view, both are of great importance. My country has always been prepared to contribute to all political efforts to bring about a just and peaceful settlement that will safeguard the legitimate interests of the two parties. We have participated in efforts of this nature through different channels. Our efforts in this direction will continue, because peace is a noble cause.
We reject the use of holy shrines for political propaganda, as happened recently in the case of the holy mosque of Mecca Al Mokarama. We also reject the dragging in of parties that have nothing to do with the war, as happened recently with the acts of aggression against our sister State, Kuwait.
With regard to the Middle East, to say that the situation there is at a standstill would be an understatement. Indeed, things have gone from bad to worse. The Israeli forces of occupation are still on Arab land. The Palestinian people are still living in forced exile, scattered all over the world and barred from exercising their rights. As far as the tragedy of Palestine is concerned, this year evokes painful memories. Exactly 70 years ago a declaration was made without Palestinian consent. This was the Balfour Declaration, the landmark in the process which led to the emergence of the Zionist State. This year, 40 years have passed since the partition resolution was adopted by the General Assembly. That resolution, which led to the creation of Israel against the backdrop of special international circumstances, was a travesty of law and justice. This year, 1987, also marks the passage of 20 years since Israel completed the usurpation of Palestine and conquered parts of the neighbouring Arab countries.
While we may speak with optimism about the progress achieved this year with regard to international co-operation in the field of the peaceful settlement of conflicts, we can hardly do the same when it comes to the Middle East. All initiatives and attempts to break the stalemate on Middle East problems and the Palestine question have foundered. The prospects of a peaceful and honourable settlement ate as bleak as ever, despite the almost universal consensus on the need to convene an international peace conference under the auspices of the United Nations, as stipulated in resolution· 38/58 G, and despite the efforts of the Secretary-General. In the words of the Secretary-General:
"Unfortunately, it has not yet proved possible to obtain the agreement of all the parties to the principle of an international conference..." (A/42/1, p. 3) We all know who supports the principle of a peace conference and who does not. So far, Israel and its supporters have resorted to stalling tactics and procrastination.
We wish to underscore once more the right of the Palestinian people, under the leadership of the Palestine Liberation Organization, to participate on an equal footing in any effort to find to a just solution of the Middle East conflict. As we all know, the Palestine problem lies at the heart of this conflict and, a priori, a Middle East peace conference should be convened on the basis of this principle.
In Lebanon, Israel persists in its defiance of the will of the international community. It still occupies parts of Lebanese territory in violation of numerous United Nations resolutions, including Security Council resolutions 508 (1982) and 509 (1982), which explicitly call on Israel to withdraw forthwith and unconditionally. In addition Israel interferes directly in internal Lebanese affairs and continues its attacks against Lebanese towns and villages by land, sea and air.
We salute the heroic struggle of the Lebanese resistance against the forces of Israeli occupation, but at the same time we appeal to our brothers in Lebanon to settle their differences and close their ranks so that Lebanon may regain its strength and ensure its freedom and Independence.
The situation in southern Africa and the absence of a peaceful settlement there arouse our utmost concern. The reasons for this stalemate are not hard to pinpoint. The white racist minority Government of South Africa tenaciously holds to its apartheid ideology and practices in an attempt to perpetuate its position of dominance and socio-economic affluence. It deprives Namibia of its independence, and employs its war machine in acts of aggression against the African front-line States.
We strongly deplore the system of apartheid of the racist regime in Pretoria, which denies the basic rights of the black majority population, in violation of the principles of the Charter, international law and justice. We also deplore the stalling tactics used by the apartheid regime to prevent the implementation of Security Council resolution 435 (1978), which provides for Namibia's independence. We oppose with equal vigour the attempts to establish a linkage between the implementation of that resolution and external issues that concern the sovereignty of a neighbouring State, Our support for the noble struggle of the Namibian people, under the leadership of the South West Africa People's
Organization (SWAPO), is as firm as ever. Victory, freedom and independence, we believe, are the fruits that the Namibian people will reap. My country strongly condemns the continued acts of aggression, terrorism and destabilization perpetrated by the Pretoria regime against neighbouring African States.
Guided by the principle which governs our position with regard to South Africa, my country has always endorsed the draft resolutions submitted to the Security Council with a view to the imposition of mandatory economic sanctions against the apartheid regime. This, we believe, is the ideal course of action to force Pretoria to abandon its policy of apartheid.
The central principle underlying the establishment of the United Nations is the preservation of international peace and security to save succeeding generations from the scourge of war, which in the- life-span of one generation had twice inflicted on humanity untold sorrow and pain. That goal will continue to elude us for as long as the arms race persists and the stockpiling of nuclear and conventional weapons continues unabated. It is disarmament on the basis of balanced military reductions that holds the promise of establishing the edifice of peace and preventing war. In view of this, we welcome the recent agreement between the two super-Powers on the elimination of intermediate-range nuclear missiles and consider it to be an important step on the road to disarmament. We sincerely hope that the forthcoming super-Power summit meeting will help to accelerate this process. 	
In this regard we wish to encourage once again the creation of nuclear-weapon-free zones, in particular in the Middle East, We also reiterate our support for and commitment to the Declaration of the Indian Ocean as a Zone of Peace, adopted by the United Nations.
I have outlined in my opening remarks the principles which guide and regulate our foreign policy with respect to international problems. Among the most important are the principles of non-intervention in the internal affairs of other countries, the non-use of force or the threat of force and the settlement of international disputes by peaceful means.
We therefore call for the withdrawal of foreign forces from Afghanistan and urge all outside parties not to interfere in the country's internal affairs. The people of Afghanistan should be allowed to choose for themselves the system of government that they desire. We are encouraged by the reports which suggest that the gap between the conflicting parties is narrowing. The same applies to Kampuchea, whose people have long suffered from the aggression and interference of outside Powers,
It also applies to the crisis-ridden region of Central America, As far as this region is concerned, we support the regional agreement signed on 7 August 1987 by the Presidents of El Salvador, Guatemala, Costa Rica, Nicaragua and Honduras. That agreement contains the principal elements necessary for achieving a stable and permanent peace in Central America.
Concerning Korea, we urge the north and the south to settle their differences: through free dialogue unhampered by pressure and pre-conditions. This should defuse the crisis and bring about the unity that the Koreans so earnestly seek. We also hope that the Secretary-General will proceed with his mediation efforts so that the differences between the two parties may be overcome. With regard to Cyprus, we ate saddened by the setback in the attempts to solve this problem. As the report of the Secretary-General on the work of the Organization indicates the state of affairs in Cyprus gives increasing cause for concern ... The possibility of serious confrontations cannot be excluded in the months ahead if present trends continue." (A/42/1, p. 6)
We hope that the Secretary-General will continue his efforts to bring the points of view of the Turkish and Greek communities closer together. The ultimate objective is the achievement of a just, comprehensive and permanent settlement within whose framework security and coexistence will be ensured for the two communities. Such a settlement should also guarantee justice and equal rights for the two communities, as well as the sovereignty, independence, territorial integrity and non-aligned status of the Federal Republic of Cyprus.
On the international economic horizon the picture is dismal and uncertain. The world economy has slowed down considerably since the first half of the 1980s. Earlier events in 1986 and the first half of 1987 have failed to restore resiliency to the world economy and foster faster, stable growth. Last year's collapse of the price of oil and the steep fall in the value of the United States dollar have not produced the desired results. On the contrary, they have caused concern regarding inflationary expectations and the consequent rise in the interest rates in the industrialized world, weakening further the efforts of the debtor nations to lighten their burdens. Uncertainty over trade deficits in some key industrialized countries have triggered protectionist sentiments, causing anxiety concerning the developing countries' exports. It is important to note here that world prices for primary commodities are at their lowest level in 50 years. As a result, per capita incomes, in the developing countries are at their lowest level in the present decade. 
At the centre of this bleak picture lie the world economy's three most pressing problems; exchange rate volatility, protectionism and the debts of the developing countries. They are all closely linked. A high degree of uncertainty with regard to these problems has caused a crisis of confidence among investors, leading to a deterioration in the world economic outlook.
The present situation inevitably gives rise to the question of the ability of the existing international system to cope with these strains. In view of all this, we believe that the existing economic order is not conducive to balanced and equitable development or to just relations of equality among States.
We emphasize that an expansive world economy and sustained economic growth are essential ingredients of the solution of the many complex problems that face the world community. Therefore renewed commitment by all nations and the revival of the North-South dialogue are necessary as the basis for restoring stability to the global economy.
We must therefore continue the efforts aimed at restructuring international economic relations on the basis of justice, equality and mutual interest. To this end, the industrial countries must demonstrate a positive attitude and undertake serious negotiations with the developing countries to promote the cause of development. We believe that it is the responsibility of those countries with the greatest influence on the world trade and finance markets to remedy the disarray in the world economy.
The solution of world economic problems will require large and often painful changes in the domestic policies of all countries. It is imperative that the major actors in the world economy overcome their preoccupation with domestic problems, internal disputes over trade and macro-economic problems in the common interest of all nations and the world economy in general. The United Nations reflects the hopes and expectations of the peoples of the world for the establishment of a world public order free from wars and confrontations, multilateral or bilateral, and based on the maintenance of peace and security and the realization of justice and equality. In order to achieve these noble goals, the Charter prescribed organs and mechanisms whose functions and achievements depend on solidarity and multilateral co-operation among all States. Several States, especially those with primary responsibilities, have disregarded these facts, which has resulted in a world order that is not in line with the hopes and expectations of those who drafted the Charter. Over the past year signs of a promising means of broadened multilateral coo-operation and the utilization of United Nations machinery has started to emerge. Now that a start has been made to move from the sad realities of the past to the promising signs of the present, we hope that in the future those encouraging signs will be transformed into practical realities, thus making our future brighter and more secure. 
